DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 10, and 18 are objected to because of the following informalities:  Claims 2, 10, and 18 are missing the term ‘row’ in the third limitation. “…that the does not exist…” should be “…that the row does not exist…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to “a switch” which comprises only “a storage device” and various “modules.” The Specification does not explicitly define “a storage device,” however, paragraphs 13 and 30 describe “devices” as being both physical and virtual. A virtual device is software per se. Similarly, paragraph 60 describes “modules” as being implemented in software. Therefore, the claims are directed to software per se and the claims lack the necessary per se.

Allowable Subject Matter
Claims 9, 11-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches some of the limitations of the independent claims. The Davie reference teaches a switch with a database of configuration information. Yeung also teaches a switch with a database of configuration information.  The Dong reference teaches a database of rules for accessing database data through a switch. The Hsu reference also maintains a database of switch configuration information. However, the prior art does not teach the limitations in the manner recited in the independent claims:
maintaining, in a storage device of a switch, a database storing configuration information for the switch; 
producing, by a module of the switch, a piece of data associated with operations of the switch based on the configuration information; 
storing the piece of data in a database table of the database without caching the piece of data in a memory of the switch after the piece of data is stored in the database, thereby reducing memory occupancy of the module in comparison with storage occupancy of a schema corresponding to the database table; and 
programming, by the module, a hardware module of the switch with the piece of data prior to receiving an acknowledgment from the database.
The Examiner was unable to find a prior art reference that teaches all of the limitations of the independent claims or that would have been obvious to combine with other prior art to teach all of the limitations of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davie et al.					U.S. Publication No. 2015/0100560
Dong et al.					U.S. Publication No. 2018/0203895
Yeung et al.					U.S. Publication No. 2016/0366070
Hsu et al.					U.S. Publication No. 2005/0271044
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/           Primary Examiner, Art Unit 2153